 



Exhibit 10.22
Forrester Research, Inc. Employee Retention Plan
1.     Purpose. The purpose of the Forrester Research, Inc. Employee Retention
Plan (the “Plan”) is:

  •   to provide key employees, officers, and directors of Forrester Research,
Inc. and its subsidiaries (the “Company”) the opportunity to participate in cash
bonuses measured by reference to net gains, if any, from certain investments
made by the Company;     •   to help the Company secure and retain the services
of such key persons.

2.     Effective Date of the Plan. The Plan shall become effective as of July 1,
2000 (the “Effective Date”). Each anniversary of the Effective Date is referred
to as a “Plan Anniversary” and each twelve-month period during the term of the
Plan commencing on July 1 and ending June 30 is referred to as a “Plan Year.”
3.     Committee.

  3.1      Administration. The Compensation Committee of the Company’s Board of
Directors (the “Board Committee”) shall oversee the Plan. The Board Committee
shall appoint a committee composed of members of the Company’s management team
(the “Management Committee”) to administer the Plan on a day-to-day basis. The
Board Committee may remove any member of the Management Committee at any time,
with or without cause. Any vacancy on the Management Committee shall be filled
promptly by the Board Committee.     3.2      Procedures. The Management
Committee shall report to the Board Committee on a quarterly basis, including,
as appropriate, any guidelines adopted, amended, or eliminated by the Management
Committee, quarterly financial performance, any awards made during the quarter,
and any liquidation events or distributions.     3.3      Interpretation. The
Management Committee shall administer and interpret the provisions of the Plan
on a day-to-day basis. The Board Committee shall have full power and final
authority to interpret the provisions of the Plan, and its interpretations and
decisions with respect to the Plan shall be final and binding on all interested
parties.

4.     Invested Capital. The Company, in its sole discretion, will make capital
contributions (the “Invested Capital”) to third-party investment funds (the
“Investment Funds”). The initial Invested Capital may consist of up to
$20 million. The total amount of Invested Capital and the total amount invested
with a particular Investment Fund shall be determined by the Management
Committee and subject to the approval of the Board Committee.
5.     Number of Units. The Management Committee will determine the aggregate
number of units (the “Units”) that will be awarded to Participants (as such term
is hereinafter defined), provided that without written approval of the Board
Committee, the total number of Units

 



--------------------------------------------------------------------------------



 



outstanding at any one time shall not exceed four hundred (400). During the
first two Plan Years, if, and to the extent that, Units awarded under the Plan
terminate, expire, or are cancelled, new Units may be awarded by the Management
Committee up to the number of Units so terminated, expired, or canceled.
6.     Participants. The Management Committee shall determine, within the
limitations of the Plan and in accordance with the Plan guidelines set forth in
Exhibit A attached hereto (the “Plan Guidelines”) which employees, officers, and
directors of the Company may participate in the Plan (the “Participants”). The
total number of participants in the Plan, at any one time, shall not exceed one
hundred fifty (150).
7.     Award of Units. In determining the number of Units to be granted each
Participant, the Management Committee shall take into consideration such
Participant’s present and potential contribution to the success of the Company,
and such other factors as the Management Committee may deem proper and relevant.
Units shall be allocated in accordance with the Plan Guidelines and evidenced by
a written instrument in substantially the same form as set forth in Exhibit D.

  7.1      Initial Awards. The Management Committee, as it may determine in its
sole discretion, shall make an initial award of Units as of the Effective Date
to such key employees, officers, and directors who were employed by the Company
on July 1, 2000 and for at least a one-year period as of that date (“Initial
Awards”).     7.2      Additional Awards. During the first two Plan Years, the
Management Committee may make additional awards from time to time and all such
additional awards will be subject to the Plan Guidelines and pro-rated based on
a Participant’s years of service with the Company in accordance with the
schedule set forth in Exhibit C (“Additional Awards”).     7.3      Chairman’s
Awards. The Board Committee has allocated a total of forty (40) Units that may
be awarded at the discretion of the Company’s Chairman of the Board of
Directors, provided that all such awards are subject to the Plan Guidelines, are
made within the first two Plan Years, and are pro-rated based on a Participant’s
years of service with the Company in accordance with the schedule set forth in
Exhibit C (“Chairman’s Awards”).

8.     Termination of Units. Unless the Board Committee determines otherwise,
either at the time of award or thereafter, as to each Participant Units shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

  (a)   the date on which such Participant’s employment with or service for the
Company terminates;     (b)   June 30, 2010.     (c)   the date of termination
of the Plan pursuant to paragraph 16.1 and 16.2.

On such date all Units will terminate automatically and no allocations or
distributions shall be made.

 



--------------------------------------------------------------------------------



 



9.     Bonus Calculations. Each Plan Year that the Invested Capital returns a
gain or loss to the Plan (“Liquidation Event”), the Management Committee will
calculate the amount from the Liquidation Event (“Liquidation Event Amount”)
available to Participants for cash bonuses in accordance with the allocation
formula set forth in Exhibit B (“Bonus Calculation Formula”).
10.     Distribution. Any cash bonuses that may become payable to Participants
(“Participant Bonus”) hereunder shall be made by the Company to the Participants
within forty five (45) days following the Plan Anniversary date for the Plan
Year in which the Liquidation Event occurred (provided, however, that for
purposes of administrative convenience, the Company may combine the payment of
such bonuses with regular payroll payments), provided that the Participant is
still employed or providing services for the Company as of the payment date.
11.     Tax Withholding. Bonuses under the Plan will be subject to applicable
income and other taxes and tax withholding as required by law.
12.     Non-Transferability of Units. Without the prior written consent of the
Board Committee, no interest in the Plan shall be transferable by any
Participant. Any attempted transfer without the Prior written consent of the
Board Committee shall be automatically null and void with no further action
required by the Company.
13.     Change in Service Level.

  13.1      Promotions. Participants who receive promotions within the Company
may become eligible for additional Units in the discretion of the Management
Committee. Any such additional units shall be awarded in accordance with
paragraph 7. Other employees, officers, or directors who receive promotions
within the Company may become eligible to participate in the Plan in the
discretion of the Management Committee.     13.2      Leave of Absence. Unless
the Management Committee determines otherwise, Units shall automatically
terminate if a Participant elects to take or is placed on a leave of absence in
excess of one month.     13.3      Part time employment. Participants who reduce
his or her service from full-time, but continue to work part-time for at least
three (3) days per week shall have his or her Units pro-rated to reflect the
reduction in service, unless the Management Committee determines otherwise.
Units shall automatically terminate if a Participant reduces their service to
less than three (3) days per week.     13.4      Permanent and Total Disability.
Participants whose employment terminates due to permanent and total disability
shall remain in the Plan for the Plan Year in which their employment terminates,
after which, the Participant’s Units shall terminate.

14.     Right to Terminate Employment. Nothing in the Plan, or in any award made
under the Plan, shall confer upon any Participant the right to continue in the
employment of the Company, affect a Participant’s status as an employee at will,
or affect the right of the Company to terminate such Participant at any time.

 



--------------------------------------------------------------------------------



 



15.     Amendments. The Board Committee may, without prior notice at any time or
times, amend the Plan or any outstanding Unit for any purpose which may at the
time be permitted by law.
16.     Expiration and Termination of the Plan.

  16.1      Expiration of the Plan. Unless the Board Committee determines
otherwise, the Plan shall automatically expire upon the earliest of the
following:

(a) June 30, 2010.
(b) Such date as all of the Invested Capital has been returned to the Company.
(c) Such date as there are less than 10 Participants participating in the Plan.
Upon termination of the Plan all Units will terminate automatically and no
allocations or distributions shall be made

  16.2      Termination of the Plan. The Board Committee may, at any time and at
its sole discretion, terminate the Plan. Upon termination of the Plan all Units
will terminate automatically and no allocations or distributions shall be made.
    16.3      Nature of Failure. Neither any of the Units nor any interest in
bonuses under the Plan constitutes an ownership or other actual interest in any
Invested Capital or in the Company. Such terms used solely for purposes of
measuring any cash benefits to be paid to Participants under the Plan.    
16.4      Nature of Claim of Payments. Notwithstanding any other provision of
the Plan, the Company is not required to set aside or segregate assets of any
fund to meet its obligations hereunder. Participants will have no right on
account of the Plan in or to any specific assets of the Company. Any right the
Participant may have to any payment on account of the Plan is that of a general
unsecured creditor of the Company.     16.5      Governing law. The Plan and any
certificates thereunder shall be governed by and construed in accordance with
the laws of Massachusetts.

 